Title: From John Adams to Gideon Granger, 13 May 1813
From: Adams, John
To: Granger, Gideon



Sir
Quincy May 13th 1813

Permit me to enclose to you a letter from my neighbour Mr Mottram Vesey and to add my Testimony to the truth  of his representations.
His situation is the best in town and his qualifications too. Indeed I beleive he has no competitors. I have known him from his cradle,  and his father and Grandfathers from mine. His appointment will oblige his connections who are numerous and respectable and I beleive the whole town, among whom certainly is your friendly and respectful humble Servant

John Adams.